                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ERIC HOOFMAN,                                    )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )         Case No. 4:18-CV-2056-SPM
                                                 )
COUNTRY CLUB PLACE LLC, et al.                   )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Defendant United States of America’s Motion to

Dismiss. (Doc. 20). All parties who have been served have consented to the jurisdiction of the

undersigned magistrate judge pursuant to 28 U.S.C. § 636(c). 1 For the following reasons, the

motion will be granted, Plaintiff’s claims against the United States of America will be dismissed,

and Plaintiff’s remaining state-law claims will be remanded to state court pursuant to 28 U.S.C.

§ 1367(c)(3) because the Court declines to exercise supplemental jurisdiction over those claims.

       I.      BACKGROUND

       This action was originally filed in the Circuit Court of St. Charles County, Missouri, by

Plaintiff Eric Hoofman. The defendants named in the First Amended Petition are Country Club

Place LLC; Country Place, LLC; Highway 94 Apartment Management, LLC (collectively, the

“Apartment Defendants”); Jose Steers, an employee of the Apartment Defendants; and the

United States of America. The case was removed to this Court on December 10, 2018, pursuant

to 28 U.S.C. § 1442(a), based on the presence of the United States as a defendant. (Doc. 1-3).




1
 There is one unserved defendant, Jose Steers. Plaintiff has thus far been unable to locate Mr.
Steers. Plaintiff has requested more time to find and serve Mr. Steers.

                                               1
       In his First Amended Petition, Plaintiff Eric Hoofman alleges the following. The Country

Club Place Apartments (the “Apartments”) consist of 40 or more multi-unit buildings set on 40

acres of land in St. Charles. At the times relevant to this lawsuit, Plaintiff rented a unit in the

Apartments (“Plaintiff’s Unit”), located on Cherry Hills Lane. Defendant Country Club Place,

LLC and Defendant Country Place, LLC own and/or operate the Apartments. Defendant

Highway 94 Apartment Management, LLC manages the Apartments, including the grounds and

roads therein. In order to get to Plaintiff’s Unit, one would travel from Burning Tree Lane to

Pleasant Valley Drive to Cherry Hills Lane.

       Plaintiff’s mailbox is located just off of Pleasant Valley Drive, in an area containing

mailboxes for more than 250 individual units at the Apartments (the “Pleasant Valley

Mailboxes.”). Prior to 2015, individual mailboxes at the Apartments were located in breezeways

within each individual building at the Apartments. In 2015, the mailboxes were moved to their

Pleasant Valley location, either through a decision of the United States or a decision of the

Apartment Defendants. There are no sidewalks on either Cherry Hills Lane or Pleasant Valley

Drive. The public can freely travel on Pleasant Valley Drive, and there are no signs warning or

mentioning that the road is shared with pedestrians. In order to get to Plaintiff’s mailbox on foot,

Plaintiff must walk in the street.

       On or about January 21, 2016, Plaintiff left his apartment to get his mail. There was snow

on the grass, but the roads were clear. While walking to retrieve his mail, Plaintiff was struck by

a vehicle driven by Jose Steers on Pleasant Valley Drive. Plaintiff was seriously injured in the

accident. Defendant Steers fled the scene and was eventually arrested by the police.

       Plaintiff alleges that Defendants were responsible for selecting a safe location for the

mailboxes but chose to move the mailboxes to an unsafe location. Plaintiff alleges that

Defendants knew that the new location increased the risk that a pedestrian could be struck by a




                                                2
vehicle. Plaintiff also alleges that that Defendants were responsible for constructing a sidewalk

on Pleasant Valley Drive but chose not to do so.

       Plaintiff asserts four claims. In Count I, Plaintiff asserts a negligence claim against the

Apartment Defendants and the United States, based on these Defendants’ failing to construct a

sidewalk on Pleasant Valley Drive; failing to provide a safe route for Plaintiff to get his mail;

failing to place Plaintiff’s mailbox and the Pleasant Valley Mailboxes in a safe location; moving

Plaintiff’s mailbox to an unsafe location; failing to maintain a safe roadway; and failing to

update their facilities to provide safe means of traveling by foot in the Apartments. In Count II,

Plaintiff asserts a premises liability claim against the Apartment Defendants and the United

States. Plaintiff alleges that the Apartment Defendants owned the Apartments and maintained the

property, roads, and mailboxes in the Apartment. In the alternative, Plaintiff alleges that

Defendant United States maintained the location of the mailboxes and selected their location.

Plaintiff further alleges that due to the lack of a sidewalk or safe route to the mailboxes, the

property was not reasonably safe. In Count III, Plaintiff asserts a negligence claim against the

Apartment Defendants and Jose Steers, alleging that Defendant Steers was acting in the course

and scope of his employment and was negligent in his driving. In Count IV, 2 Plaintiff asserts a

negligent hiring and retention claim against the Apartment Defendants based on their hiring and

retention of Defendant Steers.

       In the instant motion, Defendant United States of America moves to dismiss the claims

against it for lack of subject matter jurisdiction, pursuant to Federal Rule of Civil Procedure

12(b)(1) and the doctrine of sovereign immunity.

       II.     LEGAL STANDARD

       Under Federal Rule of Civil Procedure 12(b)(1), a party may move to dismiss an action

based on lack of subject matter jurisdiction. The Eighth Circuit has held that “[i]n deciding a




                                               3
motion under Rule 12(b)(1), the district court must distinguish between a facial attack—where it

looks only to the face of the pleadings—and a factual attack—where it may consider matters

outside the pleadings.” Croyle v. United States, 908 F.3d 377, 380 (8th Cir. 2018) (citing Osborn

v. United States, 918 F.2d 724, 729 n. 6 (8th Cir. 1990)). See also Moss v. United States, 895

F.3d 1091, 1097 (8th Cir. 2018); Titus v. Sullivan, 4 F.3d 590, 593 (8th Cir. 1993); C.S. ex rel.

Scott v. Mo. State Bd. of Educ., 656 F. Supp. 2d 1007, 1011 (E.D. Mo. 2009). Here, Defendant

United States’ motion is based entirely on the face of the pleadings, so the Court construes it as a

facial challenge. In evaluating a facial challenge, “the court restricts itself to the face of the

pleadings and the non-moving party receives the same protections as it would defending against

a motion brought under Rule 12(b)(6).” Branson Label, Inc. v. City of Branson, Mo., 793 F.3d

910, 914 (8th Cir. 2015) (quoting Osborn, 918 F.2d at 729 n. 6). The court must accept as true

all of the factual allegations in the complaint, but it need not accept legal conclusions. Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).

         To survive a motion to dismiss for lack of subject matter jurisdiction, the party asserting

jurisdiction has the burden of establishing that subject matter jurisdiction exists. V S Ltd. P’ship

v. Dep’t of Hous. & Urban Dev., 235 F.3d 1109, 1112 (8th Cir. 2000).

         III.    DISCUSSION

                A.      Defendant United States’ Motion to Dismiss the Claims Against It

         In the instant motion, Defendant United States argues that this Court lacks subject matter

jurisdiction over it under the doctrine of sovereign immunity. More specifically, Defendant

United States argues that the Federal Tort Claims Act’s discretionary function exception applies

to Plaintiff’s claims against the United States.

         Under the doctrine of sovereign immunity, the United States and its agencies are immune

from suit unless sovereign immunity has been waived. F.D.I.C. v. Meyer, 510 U.S. 471, 475


2
    Count IV is mis-numbered in the First Amended Complaint as a second “Count III.”
                                                   4
(1994). “Sovereign immunity is jurisdictional in nature.” Id. “‘Congress waived the sovereign

immunity of the United States by enacting the [Federal Tort Claims Act], under which the

federal government is liable for certain torts its agents commit in the course of their

employment.” Riley v. United States, 486 F.3d 1030, 1032 (8th Cir. 2007) (quoting C.R.S. by

D.B.S. v. United States, 11 F.3d 791, 795 (8th Cir. 1993); 28 U.S.C. § 2674; & 28 U.S.C.

§ 1346(b)). See also Croyle v. United States, 908 F.3d 377, 381 (8th Cir. 2018) (“The FTCA

waives the Government’s sovereign immunity for some tort claims, authorizing private suits for

negligence of Government agents.”). Under the FTCA, "[t]he United States [is] liable . . . in the

same manner and to the same extent as a private individual under like circumstances, but [is not]

liable for interest prior to judgment or for punitive damages." 28 U.S.C. § 2674. See also 28

U.S.C. § 1346(b)(1) (“Subject to the provisions of chapter 171 of this title, the district courts . . .

shall have exclusive jurisdiction of civil actions on claims against the United States, for money

damages, accruing on and after January 1, 1945, for injury or loss of property, or personal injury

or death caused by the negligent or wrongful act or omission of any employee of the

Government while acting within the scope of his office or employment, under circumstances

where the United States, if a private person, would be liable to the claimant in accordance with

the law of the place where the act or omission occurred.”).

       The waiver of sovereign immunity provided in the FTCA is subject to several exceptions.

Croyle, 908 F.3d at 381. Defendant United States contends that the “discretionary function

exception” described in 28 U.S.C. § 2680(a) applies to Plaintiff’s claims in this case, such that

sovereign immunity has not been waived. Under that provision, the FTCA’s waiver of sovereign

immunity does not apply to

       [a]ny claim based upon an act or omission of an employee of the Government,
       exercising due care, in the execution of a statute or regulation, whether or not
       such statute or regulation be valid, or based upon the exercise or performance
       or the failure to exercise or perform a discretionary function or duty on the


                                                 5
       part of a federal agency or an employee of the Government, whether or not
       the discretion involved be abused.

28 U.S.C. § 2680(a) (emphasis added). “If the Government’s conduct is within the discretionary

function exception, ‘the federal court lacks subject matter jurisdiction.’” Croyle, 908 F.3d at 381

(quoting Hinsley v. Standing Rock Child Protective Servs., 516 F.3d 668, 672 (8th Cir. 2008).

       The Supreme Court has established a two-part test for determining whether the

discretionary function applies. Berkovitz v. United States, 486 U.S. 531, 536 (1988). Accord

Croyle, 908 F.3d at 381; Riley v. United States, 486 F.3d 1030, 1032 (8th Cir. 2007)). “First, the

conduct at issue must be discretionary, involving ‘an element of judgment or choice.’” Riley, 486

F.3d at 1032 (quoting Berkovitz, 486 U.S. at 536)). “If a federal statute, regulation, or policy

mandates a particular action, the discretionary function exception will not apply.” Croyle, 908

F.3d at 381 (citing Berkovitz, 486 U.S. at 536). “If, on the other hand, no mandate exists, the

action is considered a product of judgment or choice and the first step is satisfied.” Hinsley v.

Standing Rock Child Protective Servs., 516 F.3d 668, 673 (8th Cir. 2008) (citing Dykstra v. U.S.

Bureau of Prisons, 140 F.3d 791, 795 (8th Cir. 1998)).

       Second, “the judgment or choice must ‘the kind that the discretionary function exception

was designed to shield.’” Croyle, 908 F.3d at 381 (citing Berkovitz, 486 U.S. at 536). “Because

the exception’s purpose is to prevent ‘judicial second-guessing’ of government decisions based

on public policy considerations, it protects only those judgments ‘grounded in social, economic,

and political policy.’” C.R.S. by D.B.S. v. United States, 11 F.3d 791, 796 (8th Cir. 1993)

(quoting United States v. v. S.A. Empresa de Viacao Aerea Rio Grandense (Varig Airlines), 467

U.S. 797, 814 (1984). Accord Riley, 486 F.3d at 1032. For this prong to be satisfied, “[t]he

judgment or decision need only be susceptible to policy analysis, regardless of whether social,

economic, or political policy was ever actually taken into account . . .” Demery v. U.S. Dep't of

Interior, 357 F.3d 830, 833 (8th Cir. 2004). Moreover, the Supreme Court has emphasized that

                                               6
protected “[d]iscretionary conduct is not confined to the policy or planning level.” United States

v. Gaubert, 499 U.S. 315, 325 (1991). “Day-to-day management . . . regularly requires judgment

as to which of a range of permissible courses is the wisest.” Id.

       Defendant United States argues that the discretionary function exception applies to the

claims against it in this case, relying on two cases in which courts have relied on that exception

to dismiss claims based on unsafe mailbox location or maintenance. In Riley, the plaintiff alleged

that he was in a car accident that was caused in part by mailboxes that obscured his view of

traffic. 486 F.3d at 1031. The plaintiff sued the United States, alleging that the United States

Postal Service (“USPS”) had negligently placed, maintained, and failed to relocate the

mailboxes. Id. The district court dismissed the case for lack of subject matter jurisdiction based

on sovereign immunity, and the Eighth Circuit affirmed. Id. at 1031-34. Applying the two-prong

Berkovitz test, the Eighth Circuit first found that the USPS’s decision on where to locate the

mailbox was discretionary, involving an element of judgment or choice. Id. at 1032-33. The

court noted that “[n]o federal statute or rule mandated the USPS to locate the mailboxes at any

particular place,” and that the Postmaster had filed a declaration in the case indicating reasons

for choosing the particular delivery route and mailbox location at issue. Id. The court rejected the

plaintiff’s argument that the USPS had no discretion and was bound by guidelines in the “Green

Book” requiring that drivers have sufficient sight distance at intersections to make safe

departures. Id. at 1033. The court noted that the Green Book provisions are guidelines and are

not mandatory and concluded that the Green Book’s own provisions “illustrate[d] that the

USPS’s decision on locating the mailboxes is discretionary.” Id. at 1033-34. Turning to the

second prong of the Berkovitz test, the court found that “the judgment of where to locate the

mailboxes is of the kind that the discretionary function exception was designed to shield.” Id. at

1034. It noted that 39 U.S.C. § 403(b) provides that “[i]t shall be the responsibility of the Postal

                                                7
Service to maintain an efficient system of collection, sorting, and delivery of the mail nationwide

. . . and to establish and maintain postal facilities of such character and in such locations, that

postal patrons throughout the Nation will, consistent with reasonable economies of postal

operations, have ready access to essential postal services.” Riley, 486 F.3d at 1034 (quoting 39

U.S.C. § 403(b)). It noted that the United States had chosen the location at issue after

“[b]alancing personnel, efficiency, economy, and safety.” Id. Because it found both prongs were

met, the court affirmed the district court’s dismissal based on a lack of subject matter

jurisdiction. Id. at 1034.

        The Tenth Circuit reached the same conclusion in Lopez v. United States, 376 F.3d 1055

(10th Cir. 2004), another case in which the plaintiffs alleged that the placement of mailboxes

obstructed their view and caused a car accident. The court found that the first prong was met,

rejecting the plaintiffs’ argument that New Mexico statutes required the mailboxes to be placed

where they were and finding that the USPS was empowered to exercise its discretion to

determine an appropriate location for the mailboxes. Id. at 1058-59. The court also found that the

second prong was met, reasoning that “placement of the mailboxes was susceptible to such

policy considerations as timeliness of delivery, efficiency of route, customer satisfaction, and

patron and postman safety” and that “[p]lacement of mailboxes entails a calculated decision,

based on the weighing of various costs and benefits.” Id. at 1059-61. The court also noted that

“[w]hether or not postal officials actually considered policy questions in this case is not legally

relevant,” because “[t]he dispositive question is whether the relocation of the mailboxes is

‘susceptible to policy analysis.’” Id. at 1061 (quoting Gaubert, 499 U.S. at 325). Because the

decision regarding the location of the mailboxes was a discretionary function within the meaning

of the FTCA, the Court affirmed the judgment of the district court granting the defendant’s

motion to dismiss. Id.

                                               8
       Defendant United States argues that here, as in Riley and Lopez, the United States’

decision to relocate mailboxes is protected by the discretionary function exception, and therefore

sovereign immunity applies to Plaintiff’s claims against the United States. Plaintiff does not

attempt to distinguish Riley or Lopez from the instant case. Plaintiff does not dispute that the

conduct at issue in his claims against the United States is the decision to relocate the mailboxes,

nor does Plaintiff identify any statute, regulation, or policy that would have rendered the

placement of the mailboxes nondiscretionary. Plaintiff also does not make any argument as to

why the United States’ placement of the mailboxes in the instant case is not conduct of the kind

that the discretionary function exception was designed to shield. Plaintiff makes two arguments

in opposition to Defendant’s motion to dismiss: (1) that additional facts are necessary to

determine whether the placement of the mailboxes was discretionary, and (2) that the Court must

permit the case to proceed further to determine whether the United States exercised “due care” in

making and/or implementing the decision to move the mailboxes. The Court finds both

arguments unpersuasive.

       Plaintiff’s first argument is that because this case is in its infancy, “Plaintiff has not been

able to carefully discover[] additional facts surrounding Defendants’ decision of where to place

the mailboxes at issue,” and “it is possible that there is evidence that the placement of the

mailboxes in question, for a number of reasons, was not discretionary.” Pl.’s Resp., Doc. 23, at 3.

This argument is without merit. “For a complaint to survive a motion to dismiss [based on the

discretionary function exception], it must allege facts which would support a finding that the

challenged actions are not the kind of conduct that can be said to be grounded in the policy of the

regulatory regime.” Gaubert, 499 U.S. at 324-25. Plaintiff, who bears the burden of establishing

jurisdiction, has not alleged the existence of any facts to suggest that the placement of the

mailboxes, or any other conduct by the United States, was not discretionary. Moreover, as

                                                9
Defendant points out, Plaintiff does not need discovery to identify a statute, regulation, or policy

that would mandate placing mailboxes in a particular location, as all federal statutes and

regulations are available online and the United States Postal Service publishes its manuals and

handbooks on its website. In light of the holdings of Lopez and Riley that decisions regarding the

placement of mailboxes by the United States are discretionary, the absence of any attempt to

distinguish those cases by Plaintiff, and the the absence of any factual allegations from Plaintiff

that would suggest that the United States’ decisions with regard to mailbox placement were not

discretionary, it is not necessary to allow Plaintiff discovery regarding the decision on mailbox

placement.

       Plaintiff’s second argument is the Court should permit the case to go forward so that it

can be determined whether the United States used “due care” in implementing the decision to

move the mailboxes, because “once the government makes a policy decision protected by the

discretionary function exception of the FTCA, the United States is not immune from suit if it

does not implement that policy with due care.” Pl.’s Resp., Doc. 23, at 2. (citing Greene v.

United States, 745 F. Supp. 1486 (E.D. Mo. 1990)). Plaintiff argues that “[t]he court must permit

this case to proceed further, to determine what care was taken to weigh the multiple factors and

aspects of personnel, efficiency, economy, and safety, before disposing of any parties.” Pl.’s

Resp., Doc. 23, at 4. This argument appears to reflect a misunderstanding of the discretionary

function exception. If the decision challenged in the plaintiff’s claims falls within the

discretionary function exception, there is no requirement that the decision be made with “due

care.” To the contrary, the Eighth Circuit has emphasized that under the relevant statute, “if

qualifying discretion exists, the exception applies regardless of whether the government

employee abuses that discretion.” Buckler v. United States, 919 F.3d 1038, 1045 (8th Cir. 2019).

See also Layton v. United States, 984 F.2d 1496, 1505 (8th Cir. 1993) (expressly rejecting the

                                               10
argument that the government was obligated to exercise “due care” in deciding how thoroughly

to warn contractors about dangers associated with felling trees, because such decisions were

protected by the discretionary function exception; noting that “when the steps in the execution of

a policy choice also require policy judgments, they too are protected by the discretionary

function exception”).

       Consistent with the above, the approach consistently taken by courts addressing the

discretionary function exception is to apply the two-prong Berkovitz test to the challenged

decision, and dismiss the claims if the test is satisfied, without regard to whether the government

exercised “due care” in making the decision at issue. See, e.g., Croyle, 908 F.3d at 381-83

(affirming dismissal of claims that the United States negligently failed to supervise an employee

or warn about his history of sexual abuse where the two-prong Berkovitz test was satisfied,

without addressing negligence or due care; noting that although there might be disagreements

about how the interests of safety, reputational interests, and confidentiality should be balanced,

“the FTCA does not empower judges to second guess such decisions via tort action”) (quotation

marks omitted); Riley, 486 F.3d at 1031-34 (affirming dismissal of a claim that the USPS

negligently placed, maintained, and failed to relocate mailboxes where the two-prong Berkovitz

test was satisfied, without addressing due care or negligence); Lopez, 376 F.3d at 1057-60

(affirming dismissal of a claim that the USPS negligently placed, maintained, and failed to

relocate mailboxes where the two-prong Berkovitz test was satisfied, without addressing due care

or negligence; noting that “the question of negligence is irrelevant to the applicability of the

discretionary function exception”); Soni v. United States, 739 F. Supp. 485, 488 (E.D. Mo. 1990)

(granting summary judgment in favor of the United States on the plaintiff’s claim that defendants

designed, erected, and constructed a stair system with unsafe railings, a poor design, and




                                              11
inadequate warning signs; finding the two-prong Berkovitz test satisfied and not addressing

whether the United States exercised due care).

       The Court agrees with Defendant United States that here, as in Riley and Lopez, the

discretionary function exception applies to Plaintiff’s claims against the United States. As in

those cases, Plaintiff’s claims here are based on the United States’ decision to place mailboxes in

an unsafe location. The first prong of the Berkovitz test is met, because Plaintiff does not allege

that any statute, regulation, or other mandate required the United States to place the mailboxes in

any particular location. The second prong is met, because under Riley, “the judgment of where to

locate the mailboxes is of the kind that the discretionary function exception was designed to

shield.” Id. at 1034. See also Lopez 376 F.3d at 1059-60 (mailbox placement is “susceptible to

such policy considerations as timeliness of delivery, efficiency of route, customer satisfaction,

and patron and postman safety”). The FTCA does not permit the Court to second-guess the

United States’ discretionary decisions regarding such matters. Although the Court does not

currently have any facts to indicate whether the government employees who made the decision

to move the mailboxes actually considered the relevant policy factors in deciding to move the

mailboxes, that is “not legally relevant,” because it is clear that the “relocation of the mailboxes

is susceptible to policy analysis.” See Lopez, 376 F.3d at 1061.

       Because the two-prong discretionary function test is satisfied, sovereign immunity

applies to Plaintiff’s claims against the United States, and those claims must be dismissed.

               B.      The Remaining State-Law Claims

       Because the Court is dismissing the claims over which it has original jurisdiction, the

Court next considers whether to exercise supplemental jurisdiction over the remaining state-law

claims. Here, the only basis asserted for original jurisdiction was the presence of the United

States as a defendant, and all of the the claims against the United States have now been

                                               12
dismissed. The court has supplemental jurisdiction over the state-law claims pursuant to 28

U.S.C. § 1367(a). However, the district court may decline to exercise supplemental jurisdiction

over state-law claims if “the district court has dismissed all claims over which it has original

jurisdiction.” 28 U.S.C. § 1367(c)(3).

       “A district court’s decision whether to exercise [supplemental] jurisdiction after

dismissing every claim over which it had original jurisdiction is purely discretionary.” Crest

Constr. II, Inc. v. Doe, 660 F.3d 346, 359 (8th Cir. 2011) (quoting Carlsbad Tech., Inc. v. HIF

Bio, Inc., 556 U.S. 635, 639 (2009)). The Court makes this decision after “[b]alancing factors

such as judicial economy, convenience, fairness and comity.” Quinn v. Ocwen Fed. Bank FSB,

470 F.3d 1240, 1249 (8th Cir. 2006). The Eighth Circuit has noted that in the usual case, these

factors “will point toward declining to exercise jurisdiction over the remaining state-law claims.”

Barstad v. Murray Cty., 420 F.3d 880, 888 (8th Cir. 2005) (quoting Carnegie-Mellon Univ. v.

Cohill, 484 U.S. 343, 350 n.7 (1988)). This reflects the policy that the federal courts should

“exercise judicial restraint and avoid state law issues whenever possible” and should “provide

great deference and comity to state court forums to decide issues involving state law questions.”

Condor Corp. v. City of St. Paul, 912 F.2d 215, 220 (8th Cir. 1990). Here, after consideration of

the relevant factors, the Court declines to exercise supplemental jurisdiction over Plaintiff’s state

law claims. This case is in its infancy, and the only remaining claims involve questions of state

law that would be better determined by the Missouri state courts. Accordingly,

Plaintiff’s state law claims will be remanded to state court. See Lindsey v. Dillard's, Inc., 306

F.3d 596 (8th Cir. 2002) (finding remand proper in removed case based on district court's

discretionary decision not to exercise supplemental jurisdiction).

       IV.     CONCLUSION

       For the reasons stated above,

                                               13
       IT IS HEREBY ORDERED that Plaintiff’s claims against Defendant United States of

America are DISMISSED, with prejudice.

       IT IS FURTHER ORDERED that this case is REMANDED to the Circuit Court of St.

Charles County, Missouri for further proceedings on Plaintiff’s remaining claims.

       IT IS FURTHER ORDERED that all other pending motions in this case are DENIED,

without prejudice.




                                                SHIRLEY PADMORE MENSAH
                                                UNITED STATES MAGISTRATE JUDGE

Dated this 2nd day of July, 2019.




                                             14
